DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 11/14/2019 are acknowledged.  Claims 1-8, 11-13, 15-18, 25-26, 28, 30 and 33 are pending.  Claims 8, 11, 13, 16, 18, 25-26, 28 and 30 are amended.  Claims 9-10, 14, 19-24, 27, 29, 31-32 and 34-57 are cancelled.
Prosecution on the merits commences for claims 1-8, 11-13, 15-18, 25-26, 28, 30 and 33.

PRIORITY
The instant application, filed 11/14/2019 is a 371 National Stage Application of PCT/US2018/32717, filed 05/15/2018, which claimed priority to US Provisional Application No. 62/506,207, filed 05/15/2017. Thus, the earliest possible priority for the instant application is 05/15/2017.

CLAIMS
Independent claims 1 and 8 are directed to methods of inhibiting Von Hippel-Lindau protein (VHL) in neurons or for neuroprotection in patients in need thereof:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The instant specification teaches, 
“As used herein, the term “inhibitor” refers to agents capable of down-regulating or otherwise decreasing or suppressing the amount/level and/or activity of VHL” (paragraph [0085]).
“The mechanism of inhibition may be at the genetic level (e.g., interference with or inhibit expression, transcription or translation, etc.) or at the protein level (e.g., binding, competition, etc.)” (paragraph [0086]).
Thus, the broadest reasonable interpretation of a VHL inhibitor includes any indirect upstream or downstream regulators which would inhibit or decrease VHL activity or levels.

ABSTRACT
The abstract of the disclosure is objected to because the Abstract comprises a typographical error.  At line 2 of the Abstract filed 11/14/2019, the Abstract recites, “inhibiting YHL/Vhl  to promote.”  However, the symbol for the protein is VHL, not YHL.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Browser executable code can be found at paragraphs [0072], and [0111] of the published specification.
Further, it is noted that the text at published specification paragraph [0080] did not properly get transcribed from the Specification filed 11/14/2019, wherein the Specification as filed shows regular, and italicized text for VHL and vhl.  See, the specification filed 11/14/2019 at page 16:


    PNG
    media_image2.png
    99
    667
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    79
    432
    media_image3.png
    Greyscale
However, the published specification failed to incorporate the italicized words:



Applicant should submit an amended paragraph indicating the text amendment that the words should be italicized.

Claim Objections
Claims 1, 3, 5, 7 and 12 are objected to because of the following informalities:  
Claim 1 recites, “comprising inhibiting or decreasing level and/or activity of VHL” in line 2 which is awkward.  It would be remedial to amend the claim to recite “comprising inhibiting or decreasing the level and/or the activity of VHL” or similar language. 
Claim 3 recites, “wherein the inhibiting or decreasing comprises” in line 1 which is awkward.  The claim should recite the full antecedent basis of the phrase for consistency.  Thus, wording such as “wherein the inhibiting or decreasing the level and/or activity of VHL comprises” or similar language is suggested.
Claim 5 is missing the article “an” in line 2, and should recite, “consisting of an antisense oligonucleotide.”
Claim 7 recites, “wherein the inhibiting or decreasing comprises” in line 1 which is awkward.  The claim should recite the full antecedent basis of the phrase for consistency.  Thus, wording such as “wherein the inhibiting or decreasing the level and/or activity of VHL comprises” or similar language is suggested.
Claim 12 is missing the article “an” in line 2, and should recite, “consisting of an antisense oligonucleotide.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the inhibitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is included in the rejection because it depends from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-12, 15-18 and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2017/027810 to Mootha, of record, cited on Applicant’s IDS dated 11/14/19.
With regard to claims 1 and 8, Mootha discloses methods of increasing hypoxia, or increasing a hypoxia response in a normoxia environment, in cells in order to treat mitochondrial disease or dysfunction by increasing glycolysis in the subject (Abstract, paragraphs [0011], [0069], [0074], [00091], [00094], [000100]).  Mootha discloses mitochondrial disease or dysfunction causes cell death (paragraph [000105]).  Mootha discloses increasing a hypoxia response includes increasing glycolysis in the cells, including nerve cells, and reduces or treats neuronal pathologies (paragraphs [00025]-[00026], [00074], [000104]). Mootha discloses increasing the hypoxia response includes increasing the activity of HIF-1a and its downstream responsive genes (paragraphs [00092]-[00094], [00099]).  Mootha discloses a method of increasing the activity of HIF-1α (to increase a hypoxia response) includes inhibiting VHL in the cells by administering an effective amount of a VHL inhibitor (paragraphs [00096], [000129], [000170], Claims 1, 8, 98-99).
Mootha discloses VHL regulates the hypoxic response pathway by causing the degradation of HIF-1a during normoxic conditions, which prevents HIF-1α from generating a hypoxia response (such as increased glycolysis) (paragraphs [00077], [000172], FIG 1). Mootha shows that by inhibiting VHL in cells, under normoxic conditions, stabilizes HIF-1α, allowing for increased HIF-1a mediated hypoxia responses, including glycolysis as evidenced by increased hexokinase 2 and GLUT1 (paragraphs [000172]-[000173], [000192]-[000199]).
Thus, Mootha anticipates claims 1 and 8.
With regard to claims 2, 15-16, Mootha discloses the methods of increasing a hypoxia response in neuronal cells includes retinal cells and treatment of patients suffering from “pigmentary retinopathy,” “retinitis pigmentosis” “retinopathy” (Paragraphs [000104], [000109], [000110]), which reads on “or other retinal cells” as recited in the claim 2.
With regard to claims 3 and 7, Mootha discloses the methods include administering an effective amount of a VHL inhibitor, or combinations of VHL inhibitors, including combinations of sgRNAs (paragraph [00096], [000129], [000155], [000170], [000173], [000193]).
With regard to claims 4-5, and 11-12 Mootha discloses the VHL inhibitors includes nucleic acids, including sgRNA (paragraphs [00096], [000170]-[000173]).
With regard to claims 17-18, Mootha discloses the methods of increasing a hypoxia response in neuronal cells includes treatment of patients suffering from neurodegenerative diseases, including Alzheimer’s, Parkinson’s, ALS, and Huntington’s disease (Paragraphs [00035], [000104], [000115]).
With regard to claim 25, Mootha discloses the sgRNA can be encoded on a recombinant AAV vector (paragraph [00088]).

Claim(s) 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al., Neuroprotective Effect of Orexin-A is Mediated by an Increase of Hypoxia-Inducible Factor-1 Activity in Rat.  Anesthesiology, 2011.  114(2):340-354.  Claim 8 is directed to a method of increasing neuronal survival in a patient in need thereof, comprising administering an effective amount of an inhibitor of VHL to the patient.  The broadest reasonable interpretation of a VHL inhibitor includes any indirect upstream or downstream regulators which would inhibit or decrease VHL activity or levels.
Yuan discloses administering orexin-A to rats subjected to cerebral ischemia-reperfusion protocols (Abstract, page 342-343).  Yuan shows orexin-A increases HIF-1α expression, which in turn inhibits VHL neuronal expression 24 and 72 hours after reperfusion in vivo (Abstract, FIGs 7, 8, 9, pages 348-349).  Yuan shows that mice treated with Orexin-A had smaller neurological deficits compared to control animals (FIG 2, page 347).  Yuan shows that mice treated with Orexin-A had smaller infarct sizes compared to controls (FIG 11, page 349-350).  Thus, Yuan shows inhibition of VHL by increasing HIF-1α via orexin-A is neuroprotective.
With regard to claim 11, the Orexin-A is a peptide (page 341, Experimental Protocol).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/027810 to Mootha, of record, cited on Applicant’s IDS dated 11/14/19, in view of Frost et al., Potent and Selective Chemical Probe of Hypoxic Signalling Downstream of HIF-α Hydroxylation via VHL inhibition.  Nature Communications, 2016. 7: Article 13312, Pages 1-12, of record, cited on Applicant’s IDS dated 11/14/2019.  Claims 6 and 13 encompass embodiments (at least) wherein the VHL inhibitor is VH298 or VH032.
The disclosure of Mootha is applied as in the 102 rejection above, the content of which is incorporated herein in its entirety.  Mootha discloses methods of increasing glycolysis and/or neuronal survival under normoxic conditions by administering an effective amount of a VHL inhibitor according to claims 1 and 8, which amplifies a hypoxic response (Abstract, paragraphs [00011], [00025]-[00026], [00069], [00074], [00091], [00094], [000100], [000104]-[000105]).   Mootha discloses the VHL inhibitor comprises an sgRNA capable of producing a VHL knockout (genetic activation) when administered in conjunction with a Cas9 enzyme (paragraph [0006], [00096], [000170]-[000173], [000196]).  Mootha discloses the VHL inhibitor can be any known VHL inhibitor, “One of skill in the art may use any PHD inhibitor or VHL inhibitor known in the art for use in methods disclosed herein” (paragraph [00096]).  Mootha discloses that while a small molecule VHL inhibitor is known, it was not cell permeable and thus not suitable for therapeutic use at that time (paragraph [000193]).
However, Mootha does not disclose wherein the VHL inhibitor is VH298 or VH032, as required by instant claims 6 and 13.
Frost discloses VH298 is a potent small molecule inhibitor of HIF-1α under normoxic conditions to elicit a hypoxic response (Abstract).  Frost shows VHL is the only major target of VH298, which stabilizes HIF-1α, is cell permeable, and not toxic to cells (page 4-5, FIGs 2, 3).
It would have been obvious to use the VHL inhibitor of Frost in the methods of increasing glycolysis and/or neuronal survival under normoxic conditions by administering an effective amount of a VHL inhibitor (thus amplifying a hypoxic response) of Mootha.  Mootha discloses any VHL inhibitor can be used, and the cell-permeable VHL inhibitor of Frost over comes the cell-impermeable small molecule inhibitor of Mootha, while being shown to be highly specific, non-toxic and capable of stimulating a hypoxic response in normoxic conditions.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because small molecule VH298 was known to elicit a hypoxic response under normoxic conditions at the time of filing.

Claim(s) 8, 25-26, 28, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/027810 to Mootha, of record, cited on Applicant’s IDS dated 11/14/19, in view of WO2015/089462 to Zhang.  Claims 26, 28, 30 and 33 encompass embodiments (at least) wherein the VHL inhibitor is an sgRNA targeting VHL and encoded on a recombinant AAV vector.
The disclosure of Mootha is applied as in the 102 rejection above, the content of which is incorporated herein in its entirety.  Mootha discloses methods of increasing neuronal survival by administering an effective amount of a VHL inhibitor (Abstract, paragraphs [00011], [00025]-[00026], [00069], [00074], [00091], [00094], [000100], [000104]-[000105]).   Mootha discloses the VHL inhibitor can be used to treat retinal degenerative diseases (paragraphs [000104], [000109], [000110]). Mootha discloses the VHL inhibitor comprises an sgRNA capable of producing a VHL knockout (genetic activation) when administered in conjunction with a Cas9 enzyme (paragraph [0006], [00096], [000170]-[000173], [000196]).  Mootha discloses the sgRNA targeting VHL (a VHL inhibitor) can be encoded on an AAV (paragraph [00088]).
However, Mootha does not disclose a method of administering an sgRNA targeting VHL (a VHL inhibitor) encoded on an AAV2 or AAV8 vector, as required by instant claim 26.
Zhang discloses CRISPR systems comprising targeted sgRNA to knockdown or knockout endogenous genes and heterologous cas9 enzymes for therapeutic treatment of diseases (Abstract, paragraphs [0006]-[0007], [0024], [0078]).  Zhang discloses the CRISPR system can be used to treat neurodegenerative and degenerative retinal diseases (paragraphs [0039], [00301]-[ 00305], [00312]-[00331]).  Zhang discloses the CRISPR system can be used to target VHL (Table A).  Zhang discloses AAV vectors are considered ideal transducing vectors for the CRISPR system (paragraph [00151] at page 89, [00158]), can be injected subretinally to target photoreceptors and RPE cells (paragraph [00314], or injected intravitreally, in which case Zhang discloses AAV2 and AAV8 vectors are the most effective (paragraph [003015]).   Zhang discloses the advantage of using a CRISPR system rather than other genome modifying systems is a reduction of off-target binding and cleavage, thus reducing negative side effects (paragraphs [0075], [0083]).
It would have been obvious to combine the methods of Mootha on administering an AAV vector encoding sgRNA targeting VHL (a VHL inhibitor) to treat neural degenerative and retinal degenerative diseases, further with the disclosure of Zhang, on CRISPR systems for therapeutic knockdown of endogenous genes, comprising sgRNA targeted to the gene to knockout, wherein the sgRNA is encoded on an AAV2 or AAV8 vector.  A skilled artisan would have been motivated to utilized an AAV2 or AAV8 vector because Zhang discloses these serotypes are most suitable for intravitreal injection (paragraph [003015]).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of AAV2 or AAV8 vectors to encode sgRNA for retinal injection in the eye was known at the time of the invention.
With regard to claim 28, Mootha does not disclose wherein the AAV vector encoding the sgRNA targeting VHL is administered via intravitreal or subretinal injection, as required by instant claim 28.
It would have been obvious to administer the sgRNA targeting VHL to treat degenerative retinal diseases of Mootha with either via intravitreal or subretinal injection because Zhang discloses AAV vectors encoding therapeutic sgRNA capable of treating retinal degenerative diseases can be administered either via intravitreal or subretinal injections.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as intravitreal or subretinal injections of AAV vectors encoding sgRNA for treating retinal degeneration was known at the time of the invention.
With regard to claims 30 and 33, Mootha does not disclose wherein the AAV vector encoding the sgRNA targeting VHL is encoded on a first AAV vector, and a second, separate AAV vector encodes the cas9, to generate a VHL knockout in the patient, as required by claims 30 and 33.
Zhang discloses the cas9 nuclease can be encoded on the same vector as the sgRNA, or on a second separate vector (paragraph [00152]).
It would have been obvious to encode the sgRNA targeting VHL on a first AAV vector and the cas9 on a second AAV vector to generate a VHL knockout in the patient because Zhang discloses the sgRNA and Cas9 nucleases can be encoded on two separate AAV vectors.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as encoding sgRNA and a cas9 nuclease on separate AAV vectors was known at the time of the invention.

Claim(s) 8, 11-12, 15-18, 25 and 28 are rejected under 35 U.S.C. 103 as being obvious US Patent Application Publication No. 2004/0234505 to Naylor in view of Lange et al.  Normoxic Activation of Hypoxia-Inducible Factors In Photoreceptors Provides Transient Protection Against Light-Induced Retinal Degeneration. Investigative Ophthalmology & Visual Science, 2011.  52(8): 5872-5880.
Naylor discloses methods of treating diseases associated with hypoxia by administering a vector whose encoded transgenes (NOIs) are operably linked to Hypoxic Response elements, and thus are only expressed under hypoxic conditions (Abstract, paragraphs [0021], [0054], [0186]).  Naylor disclose the method comprises administering a HIF-1α autoregulatory construct comprising an HIF-1α gene operably linked to a hypoxia response element (HRE) which is operably linked to a nucleic acid of interest, wherein the nucleic acid of interest is a VHL inhibitor, and an optional additional nucleic acid of interest (paragraphs [0036], [0060], [0065], [0098]-[0103], [0113]): A non-limiting visualization of the vector includes:

    PNG
    media_image4.png
    84
    610
    media_image4.png
    Greyscale



See also paragraphs [0081]-[0097].
Naylor discloses the HIF-1α transgene increases a hypoxic response in the presence of hypoxic conditions in vivo (paragraphs [0006]-[0015], [0054], [0098], [0186]).  However, Naylor discloses HIF-1α is known to be degraded by VHL, and thus the HRE-driven VHL inhibitor further augments the hypoxic response of the HIF-1α transgene by stabilizing HIF-1α, and preventing HIF-1α degradation (paragraphs [0099]-[0110]).  Naylor discloses the HIF-1α is to mimic/stimulate/augment HIF-1α cellular responses in vivo, and the VHL inhibitor aids to prevent the HIF-1α from being degraded under the same hypoxic conditions (paragraphs [0060], [0099]-[0110]).  Naylor discloses inhibition of VHL has been shown to increase hypoxia response regulated genes under normoxic conditions, including the upregulation of glycolytic enzymes (paragraph [0105]).
Naylor discloses the cells expressing the vector include neuronal cells in vivo or in vitro, including retinal cells affected by age-related macular degeneration (AMD) and proliferative diabetic retinopathy (PDR), including photoreceptor cells and retinal pigment epithelium cells (RPE) (paragraphs [0014], [0171], [0180], [0183], [0218] [0288]-[0291]).
However, Naylor does not show that the administration of the vector encoding the VHL inhibitor increases neuronal survival according to claim 8.
Lang shows VHL knockout in photoreceptor retinal cells increases photoreceptor survival in models of light-induced retinal degradation of young mice (Abstract, pages 5874-5875; FIG 1, 3, 5).  Lang shows VHL knockout in photoreceptor retinal cells increases HIF-1α stability (Page 5875, FIG 2).  Lang also discloses neuroprotection of photoreceptors occurred in acute hypoxia (page 5879).  Thus, Lang shows VHL inhibition is neuroprotective and increases photoreceptor cell survival in vivo (abstract, page 5876, 5879, FIG 5.
It would have been obvious to combine the methods expressing HIF-1α and VHL inhibitors under hypoxic conditions of Naylor, with the disclosure of Lang who shows VHL inhibition is neuroprotective both in hypoxic and normoxic conditions.  A skilled artisan would have been motivated to show the VHL inhibition was neuroprotective in methods of treating the retinal diseases of Naylor (MPEP 2143 I(A): Combining prior art elements according to known methods to yield predictable results).  A skilled artisan would have had a reasonable expectation of success, as VHL inhibition in vivo was knowns to be neuroprotective in vivo.
With regard to claims 11-12, Naylor shows the VHL inhibitors include peptides and nucleic acids, including siRNA and antisense oligonucleotides (paragraphs [0100]-[0110]).
With regard to claims 15-18, Naylor discloses the HIF-1alpha and VHL inhibitors can be used to treat patients suffering from retinal degenerative diseases such as AMD, retinitis pigmentosa, as well as neurodegenerative diseases such as Parkinson’s and Alzheimer’s (Paragraph [0182]).
With regard to claim 25, Naylor discloses the hypoxia driven vectors encoding the VHL inhibitors can be encoded on an AAV vector (paragraph [0116]).
With regard to claim 28, Naylor discloses the vectors can be administered via subretinal injection (paragraphs [0195], [0223]).


Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633